Case 1:16-cv-07057-KAM-JO Document 141 Filed 12/10/18 Page 1 of 4 PageID #: 16776

                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                                    December 10, 2018

  Honorable James Orenstein
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:    United States v. Barclays Capital, Inc., No. 16-CV-7057 (KAM/JO)

  Dear Judge Orenstein:

         We respectfully submit this status report to update the Court on the Government’s
  compliance with its obligations under the Protective Order in the above-referenced case,
  which was dismissed on May 2 following the parties’ settlement agreement. No court
  intervention or order is required at this time, but because the Protective Order confers
  continuing jurisdiction on this Court to enforce its terms and to address any issues that
  may arise thereunder, we deem it advisable to apprise the Court of relevant developments
  so that it can be prepared for any situations that may present in the future.

         As the Court is aware, Paragraph 48 of the Protective Order states that each
  Receiving Party has one hundred eighty (180) days following final termination of the action
  to “take reasonable steps either to (a) destroy or delete all Discovery Material designated
  as Confidential Information or (b) return all such material to the Producing Party,” subject
  to certain exceptions and conditions. On October 29, the Government requested, with the
  consent of defendants and all other Producing Parties, a 45 day extension of time, from that
  date until December 13, to comply with its obligations under Paragraph 48. See ECF No.
  140. The Court endorsed this request on October 30. See ECF Minute Entry 10/30/18.

         Nevertheless, because Paragraph 48 begins with the caveat “except as elsewhere
  provided in this Order,” the Government reads the deadline in that paragraph for
  destruction of Discovery Material designated as Confidential Information (“DMCI”) as
  being inapplicable if other provisions of the Protective Order, such as Paragraphs 51 and 52,
  provide the relevant parameters for retention or destruction of DMCI.

         On December 4, the Government notified the defendants and all other Producing
  Parties, via the attached email, that it is invoking Paragraphs 51 and 52 of the Protective
  Order and on that basis plans to retain all DMCI produced in this case indefinitely past the
  December 13 deadline. Paragraph 51 allows a Receiving Party to retain DMCI if it certifies
Case 1:16-cv-07057-KAM-JO Document 141 Filed 12/10/18 Page 2 of 4 PageID #: 16777
  Hon. James Orenstein
  United States v. Barclays Capital, Inc., et al., No. 16-CV-7057 (KAM/JO)
  December 10, 2018
  Page 2

  to the Producing Party “that it cannot comply with the return or destruction provisions
  of [¶ 48] within the 180-day destruction period, and that it must instead retain
  documents for a longer period of time as provided by law or other regulatory authority.”
  Paragraph 52 allows “attorneys for the United States” to also “maintain copies of any
  documents designated as Confidential Information in their case file for this case,” to
  the extent required by the Federal Records Act (FRA), 44 U.S.C. § 3101.

         With respect to Paragraph 51, the Government informed the Producing Parties
  that it could not comply with the return or destruction provisions in Paragraph 48
  within the time allotted because of a litigation hold recently initiated at the request of
  the defendants in United States v. UBS Securities LLC et al., No. 18-CV-6369 (MKB/PK)
  (EDNY), which the Government filed on November 8. In that case, UBS has demanded,
  inter alia, “the EDNY’s immediate production of all documents the Department of
  Justice (‘DOJ’) obtained in investigations relating to residential mortgage-backed
  securities.” Without commenting on the propriety of UBS’s demands, the Government
  believes, at least as of this time, that it should retain all DMCI produced by Barclays
  and by third parties, so as to avoid any contention that it has failed to comply with any
  potential or claimed legal duty to preserve documents. It thus intends to retain such
  documents until the UBS litigation hold is lifted (whether due to stipulation, court
  order, or settlement in that case), after which the Government will proceed to comply
  with its obligations under Paragraph 48 to return or destroy the relevant DMCI.

          With respect to Paragraph 52, the Government has advised the Producing Parties
  that a (relatively small) subset of the DMCI is part of the Government’s litigation case
  file for this case and will be retained in perpetuity, regardless of any litigation hold
  arising from the UBS case, under the FRA and its implementing retention policies.

         As to both categories, the Government assured the Producing Parties that it is
  merely retaining the documents in its files and is not producing or disclosing them to
  UBS or to anyone else. We advised that, in the event UBS were to formalize its request
  for any DMCI produced in the Barclays litigation, the Government will invoke, and will
  comply with its obligations under, paragraphs 40 and 41 of the Protective Order, which
  stipulate that notice of such a request shall be provided to the Producing Party, who
  shall then have the right to object to the disclosure of DMCI it produced in the case. In
  the meantime, all DMCI will continue to be protected under the Protective Order.

         We canvassed the Producing Parties via the attached email to determine whether
  any of them objected to the Government’s plan to proceed in this fashion. Defendants
  expressly stated that they have no objection, as did several third parties who responded.
  With the two caveats summarized below, no Producing Party objected.
Case 1:16-cv-07057-KAM-JO Document 141 Filed 12/10/18 Page 3 of 4 PageID #: 16778
  Hon. James Orenstein
  United States v. Barclays Capital, Inc., et al., No. 16-CV-7057 (KAM/JO)
  December 10, 2018
  Page 3



          HSBC responded that it has no objection to the Government retaining its DMCI
  “until the litigation hold is lifted, with the expectation that HSBC will be notified once
  the hold is lifted.” It went on to say, however, that “we do not see how any of the HSBC
  DMCI, consisting of loan files and underwriting guidelines, are relevant to the issues in
  the [UBS] matter” and “that if the HSBC DMCI is deemed to be outside the scope of
  discovery in the UBS matter, then the litigation hold will not apply and the HSBC DMCI
  will be destroyed or returned to HSBC.” A different HSBC component separately
  responded that it does not object to the Government’s continued retention of its DMCI
  but will “reserve our right to object to the production of these materials in [UBS] and
  to seek their destruction at another time…. As I am sure you can appreciate, we do not
  believe these documents are at all relevant to [the Government’s] claims against UBS.”

          BNY Mellon responded that it does not object to the Government retaining its
  DMCI beyond the December 13 deadline but voiced concerns about the scope and
  indefinite nature of the UBS litigation hold and reserved the right to lodge objections
  to the continued retention of its DMCI at some point in the near future. In the
  meantime, BNY Mellon intends to engage UBS in dialogue with a view towards
  narrowing the scope of UBS’s discovery demands so as to make the ongoing retention
  of its documents unnecessary.

         As noted above, no Court intervention or order is required at this time, in part
  because Paragraphs 51 and 52 do not expressly require judicial approval for the
  Government’s extended retention of DMCI predicated on a certification of the type
  contained in the attached email. Nevertheless, should the Court have any questions or
  concerns as to the Government’s plan, we would be pleased to address them in a
  subsequent submission. In the meantime, we sincerely appreciate the Court’s time and
  attention to this matter.

                                                             Respectfully submitted,

                                                             RICHARD P. DONOGHUE
                                                             United States Attorney
                                                             Eastern District of New York

                                                     By:     /s/ {FILED ELECTRONICALLY}
                                                             F. FRANKLIN AMANAT
                                                             ALEX S. WEINBERG
                                                             Assistant United States Attorneys
                                                             271A Cadman Plaza East
                                                             Brooklyn, NY 11201-1820
Case 1:16-cv-07057-KAM-JO Document 141 Filed 12/10/18 Page 4 of 4 PageID #: 16779
  Hon. James Orenstein
  United States v. Barclays Capital, Inc., et al., No. 16-CV-7057 (KAM/JO)
  December 10, 2018
  Page 4



  cc (via ECF and email):           Counsel of Record for all Parties and Producing Parties

  Encl.: Email of December 4, 2018
